 1   G. Smith, M.A, J.D.
     55 Willow Way
 2
     Sedona, AZ 86336
 3
                                  UNITED STATES DISTRICT COURT
 4                                  FOR THE DISTRICT OF OREGON
 5
                                        MEDFORD DIVISION

 6   G. SMITH,                           )                  CASE NO.: 117CV00712CL
                                         )
 7          Plaintiff,                   )                  PLAINTIFF’S RULE 12(f) MOTION
 8                                       )                  TO STRIKE NON-JUDICIALLY
     v.                                  )                  NOTICEABLE MATERIAL
 9                                       )                  ATTACHED TO DEFENDANT WILT’S
     JILL LIMERICK, BARBARA WILT         )                  MOTION TO DISMISS
10
            JAMES SANSONE                )
11                                       )
            Defendants.                  )                  Request for Oral Argument
12   ____________________________________)                  by Telephone Conference
13

14          Pursuant to L.R.7-1, Plaintiff was unable to confer with Defendant Wilt [“Defendant”]

15   regarding the contents of the instant motion because Defendant does not answer the telephone
16
     nor does Plaintiff have Defendant’s email address. Defendant also rejects mail from Plaintiff as
17
     evidenced by return of the instant complaint Plaintiff mailed last January to Defendant’s accurate
18

19
     address of record, stamped “no such occupant.”

20                                           ________________
21

22          Plaintiff hereby moves the Court, pursuant to FRCP Rule 12(f) and authorities as follows,

23   to strike attachments to Defendant Wilt’s Motion to Dismiss dated March 14, 2019, on the
24
     grounds that said material is not subject to judicial notice.
25

26

27

28




                      PLAINTIFF’S MOTION TO STRIKE DEFENDANT’S ATTACHMENTS                              1
 1

 2
            I.      ARGUMENT
 3
            A.      Defendant’s Attachments Are Outside the Scope of Judicial Notice.
 4

 5
            Defendant’s one hundred pages of double-sided attachments to her motion to dismiss

 6   clearly fall outside the scope of the Court’s judicial notice pursuant to Khoja v. Orexigen
 7   Therapeutics, 899 F.3d 988 (9th Cir. 2018). While a district court may take notice of public
 8
     records, “a [district] court cannot take judicial notice of disputed facts contained in such public
 9
     records.” Id. at 999. Moreover, “the unscrupulous use of extrinsic documents to resolve
10

11   competing theories against the complaint risks premature dismissals of plausible claims that may

12   turn out to be valid after discovery.”
13
            It is precisely such unscrupulous use of said attachments, outside the four corners of
14
     Plaintiff’s complaint, for precisely such ends that Defendant seeks to advance - either by
15
     incorporation-by-reference or judicial notice. Yet not a single document attached by Defendant
16

17   contains facts not in dispute. Not a single matter among said attachments has ever been decided
18   by the denominated trier of fact. Each and every matter was dismissed on technical grounds or
19
     otherwise terminated before a trial by jury as requested presented and resolved such facts.
20
            One attachment does not exactly fit the above pattern. In Plaintiff’s litigation with
21

22   Constance Cook, another Sonoma County property owner leasing an unpermitted, hazardous

23   shed conversion, Plaintiff properly pre-empted its judge, under CCP §170.6, from hearing the
24
     matter. Yet the matter went forward in any event with said judge at the helm, because Plaintiff,
25
     concerned for a repeat of Defendant Wilt’s “trial” in which neither Plaintiff nor Plaintiff’s
26
     attorney was present, during which a host of hostile, unrefuted witnesses were paraded before the
27

28   Court and given front-page, uncontested coverage as to their testimony in such default hearing



                      PLAINTIFF’S MOTION TO STRIKE DEFENDANT’S ATTACHMENTS                                 2
 1   by a prominent Bay Area newspaper contacted by Defendant Sansone, did not know enough at
 2
     the time to walk about, to immediately appeal.
 3
            Not incidentally, said same superior court judge presided over Defendant Wilt’s case
 4

 5
     against Plaintiff. Not incidentally, Plaintiff had earlier drafted and won a rarely-issued

 6   interlocutory writ of mandamus against said judge for his statutorily improper handling of
 7   Defendant Wilt’s case. Not incidentally, said same judge refused to honor Plaintiff’s timely
 8
     request for a jury trial in the subsequent Cook litigation, forcing the matter into a veritable farce
 9
     of bench trial during which he spent much time mocking Plaintiff pro per, excluding evidence,
10

11   keeping out key witness, etc., in an extraordinary show of corrupt jurisprudence.

12          Disputed facts remain in dispute.
13
            Yet Defendant’s inclusion of the Cook decision is fundamentally immaterial to
14
     Defendant’s motion to dismiss, as follows. Moreover, it is improperly interposed at this stage of
15
     the proceedings.
16

17          B. Defendant’s Attachments are Highly Prejudicial.
18          The Cook decision is not only is outside the scope of the instant complaint, it is obviously
19
     highly prejudicial -- as is every other attachment at issue. Although FRE Rule 201 allows the
20
     Court to take judicial notice of adjudicative facts, Khoja’s key prohibition applies: said decision
21

22   cannot be used, nor can any other document so attached, to resolve competing theories of

23   Plaintiff’s complaint.
24
     `      As to Defendant’s decision to attach a decision on litigation initiated in 1995, said
25
     attachment is precluded under Khoja’s reasoning as well. Defendant obviously desires to
26
     impugn Plaintiff’s character and undermine Plaintiff’s credibility by twisting what facts she
27

28




                      PLAINTIFF’S MOTION TO STRIKE DEFENDANT’S ATTACHMENTS                                   3
 1   could dig up to fit her version of events. Yet such maneuvering is expressly prohibited at this
 2
     time in the instant litigation. As Khoja held,
 3
             “If defendants are permitted to present their own version of the facts at the
 4

 5
             pleading stage — and district courts accept those facts as uncontroverted and

 6           true — it becomes near impossible for even the most aggrieved plaintiff to
 7           demonstrate a sufficiently "plausible" claim for relief. Ashcroft v. Iqbal,
 8
             556 U.S.662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (citing Bell Atl. Corp. v.
 9
             Twombly, 550 U.S. 544, 556, 127 S.Ct. 1955,167 L.Ed.2d 929 (2007)) (articulating
10

11           standard for "plausible" claim for relief at pleading stage). Such undermining of the

12           usual pleading burdens is not the purpose of judicial notice or the incorporation-by-
13
             reference doctrine.”
14
     Id., at 999.
15

16
             II. CONCLUSION
17
             Defendant fails to pinpoint, as required, precisely what facts are undisputed in the
18
     multiple attachments to her Motion to Dismiss. But even if Defendant could do or had done so,
19

20   the fact remains that under Khoja, Defendant’s attachments are manifestly outside the scope of

21   judicial notice at this stage of the proceedings. Therefore, Plaintiff’s motion to strike
22
     Defendant’s attachments should be granted.
23
     Dated: March 28, 2019
24

25                                                    ____________/s/_______________
                                                      G. Smith, M.A., J.D
26

27

28




                      PLAINTIFF’S MOTION TO STRIKE DEFENDANT’S ATTACHMENTS                             4
 1

 2

 3                                   CERTIFICATE OF SERVICE

 4   I hereby certify that on the above-stated date I caused to be served an electronic copy of the
 5
     above-stated memorandum in opposition to Douglas McGeary, Barbara Wilt and John Girarde.

 6
                                                 ___________/s/________________
 7                                               G. Smith, M.A., J.D.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                     PLAINTIFF’S MOTION TO STRIKE DEFENDANT’S ATTACHMENTS                             5
